CARPENETI, Justice,
dissenting.
While I do not necessarily disagree with the rule that material and substantial changes to visitation arrangements require a hearing, I believe that this is an inappropriate case in which to formulate such a rule. We have not previously decided in what circumstances trial courts must hold an eviden-tiary hearing before a change in visitation can be ordered, and I believe we should not do so in this case for two reasons: the case is moot and the briefing is inadequate. In these circumstances, we should not formulate an important new rule.
This case is moot because, as the court notes, an assistant attorney general has notified us that A.H. was subject to a mandatory prison release date of March 4, 2000. The case is inappropriate for the formation of a new rule also because we have received almost no assistance from the briefing in this case. AH., who was incarcerated out of state when he prepared his brief, appears pro se; P.B., who apparently is also not represented by counsel at this point, has not even filed a brief with this court. As a result, we have heard from only one side, and even that presentation was less than optimal.
Under these cireumstances, I would decline to formulate an important new rule.